IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DWAINE POOLE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5764

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 10, 2015.

An appeal from an order of the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Dwaine Poole, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.